DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7, 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the pad is a lint roller” (see claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
Page 7, paragraph 0041, line 1, the term “comer” should be replaced with --corner--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 14, the phrase “the at least one joint comprises a hinge at the intersection of the base and the distal end of the rod” renders the claim vague and indefinite since it conflicts with the phrase in claim 12 of “the base hingedly attached at the distal end of the rod” and therefore it is unclear if different structures are attempted to be claimed or whether they are actually the same structure but the recitation in claim 14 fails to refer back to and further modify the limitation of claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 6, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn 6,044,584 in view of Vierra 7,065,919 and Domanico et al. 7,343,837 or Frisz 1,431,389 and Ward 5,802,658 or Bortman 4,796,325 or Chen 8,079,151.
Lynn discloses an extendable and adjustable insect entrapment apparatus, the apparatus comprising:  an elongated rod (22), the rod defined by a distal end (end of 22 at 68) and a proximal end (lower end of 22 closest to the user in Fig. 1); a base (24) fixedly attached at the distal end of the rod (via 68), the base defined by a front region (narrow front of 26 adjacent 40 in Fig. 6 and left end of 24 in Fig. 2 or 6) and a plurality of peripheral regions (side regions about 24, portion of 24 with 32, portion of 24 with 34) that form at least one sharp corner (see Figs. 1,2, 6); and a pad of stacked, singular sticky sheets (26), the pad configured to encase the front region, the plurality of peripheral regions, and the at least one sharp corner of the base, the sheets being coated with a mild compression adhesive material (36) configured to entrap an insect in response to an application of force against the insect, the pad of stacked adhesive sheets configured to enable separating each sheet individually, whereby the configuration of the rod and the sharp corner of the base help reach the insect, whereby manipulation of the proximal end of the rod transmits the force to the sheet coated with a mild compression adhesive material (see Fig. 1), but does not disclose a multi jointed elongated rod configured to hinge and rotate about multiple joints into a plurality of configurations, at least one of the joints hingedly articulating, at least one of the joints rotatably articulating, at least one of the joints being fastenable to restrict hinged or rotatable articulation or a handle coupled to the proximal end.  Vierra discloses a jointed elongated rod (see rod portions extending from each of 32, 32a joined on either side of hinge 44 in Fig. 6) configured to hingedly articulate (at 44) and rotate about at least one joint (see Fig. 6), the rod defined by a distal end (at 33) and a proximal end (at 32a) and a handle (32a) coupled to the proximal end (see Figs. 2, 4-6), wherein the at least one joint allows the extension to be pushed sidewardly to captivate an insect (46) on vertical wall (47) in a room.  It would have been obvious to one of ordinary skill in the art to modify the apparatus of Lynn such that it has a jointed elongated rod configured to hinge and rotate about at least one joint which hingedly articulates and a handle coupled to the proximal end in view of Vierra in order to provide a rod that can be adjustably oriented to facilitate the capture of insects present at various angles with respect to the user and also to provide a handle which provides the user with a grip that can be used to hold and manipulate the apparatus during use without slippage.  Lynn and Vierra do not disclose a multi-jointed elongated rod configured to hinge and rotate about multiple joints whereby at least one joints rotatably articulates and at least one of the joints is fastenable to restrict hinged or rotatable articulation.  Domanico et al. or Frisz disclose a multi-jointed elongated rod (see Fig. 1 OR see Fig. 1) configured to hinge about multiple joints (22, 24, 26 OR 5, 5’) whereby at least one joint hingably articulates and at least one of the joints is fastenable to restrict hinged articulation (via 40, 46 OR via 6-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the single jointed elongated rod of Lynn and Viera such that it is a multi-jointed elongated rod configured to hinge about multiple joints whereby at least one joints hingeably articulates and at least one of the joints is fastenable to restrict hinged articulation in view of Domanico et al. or Frisz in order to provide many more orientations adjustment possibilities.  Lynn, Viera, and Domanico et al. or Frisz do not disclose at least one of the joints hingeably and rotatably articulating.  Ward 5,802,658, Bortman 4,796,325 and Chen 8,079,151 disclose at least one joint (4, 8, 9 OR 10 OR 20) hingeably and rotatably articulating and being fastenable to restrict hinged or rotatable articulation (via 4, 8-11 OR via 24-28 OR via 21, 210, 211, 24, 240, 241) so as to enable adjustment about two axes (see Abstract OR see Abstract OR see Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multi-jointed elongated rod of Lynn, Viera, and Domanico et al. or Frisz such that it comprises at least one joint which is hingedly and rotatably articulating in view of Ward, Bortman, or Chen in order to provide at least one joint that is able to adjust the orientation of at least two sections of the rod with respect to each other about two axes instead of just one axis as taught by Lynn, Viera, and Domanico et al. or Frisz.
In regard to claim 3, Lynn, Vierra, Domanico et al. or Frisz, and Ward or Bortman or Chen disclose the at least one joint (44 of Vierra; 24-26 of Domanico et al.; 5, 5’ of Frisz) comprising a hinge at a middle section of the rod (see Fig. 6 of Vierra; see Fig. 1 of Domanico et al.; see Fig. 1 of Frisz).
In regard to claim 5, Lynn, Vierra, Domanico et al. or Frisz, and Ward or Bortman or Chen disclose wherein the at least one joint is operable to axially rotate (4, 8, 9 of Ward OR 10 of Bortman OR 20 of Chen).
In regard to claim 6, Lynn, Vierra, Domanico et al. or Frisz, and Ward or Bortman or Chen disclose the handle having a textured surface (30 of Domanico et al.; 6 of Frisz; 31, 310 of Chen).
In regard to claim 10, Lynn discloses the sheets (32) being slightly larger than the base (40 extends off the forward end of 24 and thereby 32 has a length greater than 24).
In regard to claim 11, Lynn discloses the base (24) being configured with sharp corners (at least four corners of 24 in Fig. 6 covered from one end at 40 to opposing end at 42; see Figs. 1, 2, 6).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn 6,044,584 in view of Vierra 7,065,919 and Domanico et al. 7,343,837 or Frisz 1,431,389 and Ward 5,802,658 or Bortman 4,796,325 or Chen 8,079,151 as applied to claim 1 above, and further in view of Rosario 7,721,486 or Carter 6,055,767.
Lynn, Viera, Domanico et al. or Frisz, and Ward or Bortman or Chen do not disclose the proximal end of the rod forming a hole.  Rosario and Carter disclose a rod (10 OR 20) with a proximal end forming a hole (hang hole 12 OR bore 23 for permitting hanging of handle member 20 on a hook).  It would have been obvious to one of ordinary skill in the art to modify the proximal end of the elongated rod of Lynn, Viera, Domanico et al. or Frisz, and Ward or Bortman or Chen such that it forms a hole in view of Rosario or Carter in order to provide a means for hanging the apparatus on a hanger for storage when not in use so that it may be placed at a convenient location with easy access by the user.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn 6,044,584 in view of Vierra 7,065,919 and Domanico et al. 7,343,837 or Frisz 1,431,389 and Ward 5,802,658 or Bortman 4,796,325 or Chen 8,079,151 as applied to claim 1 above, and further in view of Young 2008/0040967 or Hemenway 1,154,310.
Lynn also does not disclose a base hingedly attached at the distal end of the rod.  Young and Hemenway disclose a multi-segmented elongated rod (12a’-b’ OR 13, 14) and a base (14’ OR 1) hingedly attached (via swivel 36 OR 9-12) at the distal end of the rod (see Fig. 10 OR 12) which allows the angle of the base to change relative to the base to provide greater flexibility and freedom of use of the device (see para. 0057 OR pg. 1, line 110 to pg. 2, line 20).  It would have been obvious to one of ordinary skill in the art to modify the base of Lynn such that it is hingedly attached at the distal end of the rod in view of Young or Hemenway in order to provide a means for adjusting the orientation of the base relative to the rod to provide greater flexibility and freedom of use of the apparatus for catching insects in hard to reach places relative to the user.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn 6,044,584 in view of Vierra 7,065,919 and Domanico et al. 7,343,837 or Frisz 1,431,389 and Ward 5,802,658 or Bortman 4,796,325 or Chen 8,079,151 as applied to claim 1 above, and further in view of Mike et al. 5,634,293.
Lynn does not disclose an attractant for insect, the attractant coating the sheets. Mike et al. disclose an adhesive device for insect capture, wherein an attractant (attractant added, chemical or otherwise) for insect, the attractant coating the sheets (attractant added to the adhesive material; see col. 5, lines 55-63) in order to draw the insects into adhesive contact. It would have been obvious to one of ordinary skill in the art to modify the apparatus of Lynn, Vierra, Domanico et al. or Frisz, and Ward or Bortman or Chen such that it includes an attractant coating the sheets in view of Mike et al. in order to draw the insects into adhesive contact.
Claim(s) 12-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn 6,044,584 in view of Vierra 7,065,919 and Domanico et al. 7,343,837 or Frisz 1,431,389 and Ward 5,802,658 or Bortman 4,796,325 or Chen 8,079,151 and Rosario 7,721,486 or Carter 6,055,767 and Young 2008/0040967 or Hemenway 1,154,310 and Mike et al. 5,634,293.
Lynn discloses an extendable and adjustable insect entrapment apparatus, the apparatus comprising:  an elongated rod (22), the rod defined by a distal end (end of 22 at 68) and a proximal end (lower end of 22 closest to the user in Fig. 1); a base (24) fixedly attached at the distal end of the rod (via 68), the base defined by a front region (narrow front of 26 adjacent 40 in Fig. 6 and left end of 24 in Fig. 2 or 6) and a plurality of peripheral regions (side regions about 24, portion of 24 with 32, portion of 24 with 34) that form at least one sharp corner (see Figs. 1,2, 6); and a pad of stacked, singular sticky sheets (26), the pad configured to encase the front region, the plurality of peripheral regions, and the at least one sharp corner of the base, the sheets being coated with a mild compression adhesive material (36) configured to entrap an insect in response to an application of force against the insect, the pad of stacked adhesive sheets configured to enable separating each sheet individually, whereby the configuration of the rod and the sharp corner of the base help reach the insect, whereby manipulation of the proximal end of the rod transmits the force to the sheet coated with a mild compression adhesive material (see Fig. 1), but does not disclose a multi jointed elongated rod configured to hinge and rotate about multiple joints into a plurality of configurations, at least one of the joints hingedly articulating, at least one of the joints rotatably articulating, at least one of the joints being fastenable to restrict hinged or rotatable articulation or a handle coupled to the proximal end.  Vierra discloses a jointed elongated rod (see rod portions extending from each of 32, 32a joined on either side of hinge 44 in Fig. 6) configured to hingedly articulate (at 44) and rotate about at least one joint (see Fig. 6), the rod defined by a distal end (at 33) and a proximal end (at 32a) and a handle (32a) coupled to the proximal end (see Figs. 2, 4-6), wherein the at least one joint allows the extension to be pushed sidewardly to captivate an insect (46) on vertical wall (47) in a room.  It would have been obvious to one of ordinary skill in the art to modify the apparatus of Lynn such that it has a jointed elongated rod configured to hinge and rotate about at least one joint which hingedly articulates and a handle coupled to the proximal end in view of Vierra in order to provide a rod that can be adjustably oriented to facilitate the capture of insects present at various angles with respect to the user and also to provide a handle which provides the user with a grip that can be used to hold and manipulate the apparatus during use without slippage.  Lynn and Vierra do not disclose a multi-jointed elongated rod configured to hinge and rotate about multiple joints whereby at least one joints rotatably articulates and at least one of the joints is fastenable to restrict hinged or rotatable articulation.  Domanico et al. or Frisz disclose a multi-jointed elongated rod (see Fig. 1 OR see Fig. 1) configured to hinge about multiple joints (22, 24, 26 OR 5, 5’) whereby at least one joint hingably articulates and at least one of the joints is fastenable to restrict hinged articulation (via 40, 46 OR via 6-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the single jointed elongated rod of Lynn and Viera such that it is a multi-jointed elongated rod configured to hinge about multiple joints whereby at least one joints hingeably articulates and at least one of the joints is fastenable to restrict hinged articulation in view of Domanico et al. or Frisz in order to provide many more orientations adjustment possibilities.  Lynn, Viera, and Domanico et al. or Frisz do not disclose at least one of the joints hingeably and rotatably articulating.  Ward 5,802,658, Bortman 4,796,325 and Chen 8,079,151 disclose at least one joint (4, 8, 9 OR 10 OR 20) hingeably and rotatably articulating and being fastenable to restrict hinged or rotatable articulation (via 4, 8-11 OR via 24-28 OR via 21, 210, 211, 24, 240, 241) so as to enable adjustment about two axes (see Abstract OR see Abstract OR see Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multi-jointed elongated rod of Lynn, Viera, and Domanico et al. or Frisz such that it comprises at least one joint which is hingedly and rotatably articulating in view of Ward, Bortman, or Chen in order to provide at least one joint that is able to adjust the orientation of at least two sections of the rod with respect to each other about two axes instead of just one axis as taught by Lynn, Viera, and Domanico et al. or Frisz.  Lynn does not disclose the proximal end of the rod forming a hole.  Rosario and Carter disclose a rod (10 OR 20) with a proximal end forming a hole (hang hole 12 OR bore 23 for permitting hanging of handle member 20 on a hook).  It would have been obvious to one of ordinary skill in the art to modify the proximal end of the elongated rod of Lynn such that it forms a hole in view of Rosario or Carter in order to provide a means for hanging the apparatus on a hanger for storage when not in use so that it may be placed at a convenient location with easy access by the user.  Lynn also does not disclose a base hingedly attached at the distal end of the rod.  Young and Hemenway disclose a multi-segmented elongated rod (12a’-b’ OR 13, 14) and a base (14’ OR 1) hingedly attached (via swivel 36 OR 9-12) at the distal end of the rod (see Fig. 10 OR 12) which allows the angle of the base to change relative to the base to provide greater flexibility and freedom of use of the device (see para. 0057 OR pg. 1, line 110 to pg. 2, line 20).  It would have been obvious to one of ordinary skill in the art to modify the base of Lynn such that it is hingedly attached at the distal end of the rod in view of Young or Hemenway in order to provide a means for adjusting the orientation of the base relative to the rod to provide greater flexibility and freedom of use of the apparatus for catching insects in hard to reach places relative to the user.  Lynn does not disclose an attractant for insect, the attractant coating the sheets.  Mike et al. disclose an adhesive device for insect capture, wherein an attractant (attractant added, chemical or otherwise) for insect, the attractant coating the sheets (attractant added to the adhesive material; see col. 5, lines 55-63) in order to draw the insects into adhesive contact. It would have been obvious to one of ordinary skill in the art to modify the apparatus of Lynn such that it includes an attractant coating the sheets in view of Mike et al. in order to draw the insects into adhesive contact.
	In regard to claim 13, Lynn, Vierra, Domanico et al. or Frisz, and Ward or Bortman or Chen and Rosario or Carter and Young or Hemenway and Mike et al. disclose wherein the at least one joint comprises a hinge at a middle section of the rod (44 of Vierra; 24-26 of Domanico et al.; 5, 5” of Frisz).
	In regard to claim 14, Lynn, Vierra, Domanico et al. or Frisz, and Ward or Bortman or Chen and Rosario or Carter and Young or Hemenway and Mike et al. disclose wherein the at least one joint comprises a hinge at the intersection of the base and the distal end of the rod (Young or Hemenway as rejected above in claim 12).
	In regard to claim 15, Lynn, Vierra, Domanico et al. or Frisz, and Ward or Bortman or Chen and Rosario or Carter and Young or Hemenway and Mike et al. disclose wherein the at least one joint is operable to axially rotate (4, 8, 9 of Ward OR 10 of Bortman OR 20 of Chen).
In regard to claim 16, Lynn, Vierra, Domanico et al. or Frisz, and Ward or Bortman or Chen and Rosario or Carter and Young or Hemenway and Mike et al. disclose the handle having a textured surface (30 of Domanico et al.; 6 of Frisz; 31, 310 of Chen).
In regard to claim 17, Lynn discloses the sheets (32) being slightly larger than the base (40 extends off the forward end of 24 and thereby 32 has a length greater than 24).
In regard to claim 18, Lynn discloses the base (24) being configured with sharp corners (at least four corners of 24 in Fig. 6 covered from one end at 40 to opposing end at 42; see Figs. 1, 2, 6).
In regard to claim 20, Lynn discloses the pad (26) having a generally rectangular shape (see Fig. 3).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn 6,044,584 in view of Vierra 7,065,919 and Domanico et al. 7,343,837 or Frisz 1,431,389 and Ward 5,802,658 or Bortman 4,796,325 or Chen 8,079,151 and Rosario 7,721,486 or Carter 6,055,767 and Young 2008/0040967 or Hemenway 1,154,310 and Mike et al. 5,634,293 as applied to claim 1 above, and further in view of Trunsky 2016/0000298 or Barela 5,924,157.
Lynn does not disclose the pad being a lint roller.  Trunsky and Barela disclose an elongated rod (8 OR 40, 44, 46) and a pad of stacked sticky sheets (to be installed on roll holder 4; see para. 0027 OR 12), the pad being a lint roller (roll is installed on 4 and is in roller form OR see Figs. 1-2).  It would have been obvious to one of ordinary skill in the art to substitute the lint roller of Trunsky or Barela for the pad of stacked sheets of Lynn in order to provide a cleaning implement that may be used to roll over insects and still collect them thereafter without leaving remains behind while also providing a means for cleaning any hard to reach surfaces not within arm’s length for the user.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



	DWA